DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 10/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 12-15, 19-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Zaidel et al., (US 2006/0045854) in view of Baig et al., (US 2011/0089073).  
Zaidel et al. teaches oral care compositions comprising a crossliked polymer peroxide, e.g. polyvinylpyrrolidone hydrogen peroxide complex and an orally acceptable carrier (Abstract).  “In particular, the present invention includes compositions and methods for whitening of teeth” (p. 1, para. [0001]).
The compositions are substantially anhydrous insofar as Zaidel et al. teaches, “The composition is preferably non-aqueous, i.e., does not contain appreciable amounts of chemically-unbound water in addition to water added consequent to the peroxide compound. Preferably, the composition comprises less than about 5% water in the carrier” (p. 6, para. [0062]).
The peroxide complex, e.g. Peroxydone XL-10 (cPVP-H2O2), is taught to have a concentration range “from about 0.1% to about 25%” (p. 3, para. [0026]), wherein the peroxide component is present at a level of “from about 1% to about 6% of the total composition weight” (p. 2, para. [0024]).
The compositions also comprise mixtures of “peroxide components” (p. 2, para. [0025]), where peroxide components include “peroxy acid salts such as persulfate” (persulfate is also peroxysulfate) (p. 4, para. [0038]). Peroxide compounds are taught to be present in a concentration “from about 0.1% to about 50%” (Id.).  According to Baig et al. “A common persulfate is potassium peroxymonosulfate (also known as MPS and the trade names Caroat and Oxone) (p. 13, para. [0095]), as per claim 2.
The compositions of Zaidel et al. also includes a hydrophobic base comprising hydrophobic “adhesion enhancing agents” such as “petrolatum, white petrolatum” (hydrocarbon) and “silicon polymers” (p. 5, para. [0055]).  Hydrophobic polymers and adhesion agents are taught to be present from “about 0.01% to about 75%” (p. 5, para. [0045]). Adhesion enhancing agents include “poly-N-vinyl-poly-2-pyrrolidone, preferably polyvinylpyrrolidone, cross-povidone, and cPVP” (p. 5, para. [0054]).  Silicone polymers “include the copolymer product of mixing a silanol terminated polydiorganosiloxane such as polydimethyl siloxane with a silanol-containing silicone resin whereby the silanol groups of the polydioganosiloxane undergo a condensation reaction with the silanol groups of the silicone resin” (p. 5, para. [0056]). The silicon polymers are applied in the form of a pressure sensitive adhesive, e.g. BIO-PSA, which is present in a concentration from “about 0.5% to about 99%” (Id.).  
The compositions of Zaidel also comprise tartar control agents, e.g. sodium tripolyphosphate” (STPP), where the concentration is “typically about 0.01% to about 50%” (p. 8, para. [0079]).  Here the prior art teaches an amount of STPP “effective to increase the microrobustness of the oral care composition . . . relative to a control composition containing cetylpyridinium chloride and which does not contain any STPP”, as per claim 1, insofar as the prior art allows for a concentration of 2.00% for STPP.
Surfactants and polyethylene thickeners (p. 6, paras. [0063-0064]), and cetylpyridinioum chloride (p. 8, para. [0082]), and fluoride, are not required for the compositions of Zaidel et al. Accordingly, it would have been obvious to exclude them.
The compositions further comprise polymers that provide the composition with a viscosity “in the range between about 10,000 cps to 600,000 cps”, and take the form of a gel (p. 4, para. [0043]) and applied to a “tooth surface for at least about 30 seconds, optionally at least 1 minute” (p. 10, para. [0098]), which obviates the claimed range of about 10 minutes to about 120 minutes.
Zaidel et al. teaches a specific embodiment comprising cPVP-H2O2 powder, hydrogen peroxide solution, 20% DC silicone fluid-350CST, 30% DC 8-7016 Fluid silicone fluid, Plastigel, sodium saccharin, mint flavor (Example 1, p. 10-11).
This embodiment is free of antimicrobial or preservative agents other than cPVP-H2O2, and hydrogen peroxide.
	Since the embodiment has from about 20-80% of a hydrophobic base, the composition possesses a Hershel-Bulkley rate index of less than 0.7.
Zaidel et al. is not anticipatory insofar as compositions having peroxysulfate and STPP are not disclosed as the preferred species; however its selection would have been obvious given its plain enumeration in the prior art.

Technological Background
1) The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Gaffar et al. US 5,368,844 and Kenkare et al., US 4,154,706.  Gaffar et al. is pertinent for teaching “the use of PVP as a film forming antimicrobial composition when combined with hydrogen peroxide” (col. 1, lines 62-64).  Kenkare et al. is pertinent for teaching “there is preferably employed a preservative, which may be a small portion of hydrogen peroxide” (col. 5, lines 36-38).

2) The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Robinson et al. (US 2006/0134020).  Robinson et al. is pertinent for teaching anti-caries oral care compositions comprising a chelating agent (Abstract), where suitable chelating agents include the preferred “pentasodium triphosphate” (p. 3, para. [0028]) also known as sodium tripolyphosphate (STPP).  The prior art further teaches, “the amount of chelating agent employed may also impact the microbial robustness of the compositions” (p. 3-4, para. [0029]) and provides a showing where “[t]he addition of TSPP [tetrasodium polyphosphate] to formulations A1 and B1 provides greater microbial robustness against . . . as compared to formulations without TSPP” (Example 5, para. [0084]).  Accordingly, one would reasonably expected chelating agents such as sodium tripolyphosphate to increase the microbial robustness is oral care compositions.

Response to Arguments
1) Applicant argues, “nothing in Zaidel would motivate the person of skill in the art to select a 2% amount of STPP, and even if it did, this be in the context of providing an anticalculus effective amount” (p. 8, 2nd paragraph).
However, it is sufficient for purposes of rejection that the prior art teaches the claimed limitations.  I agree with applicant that Zaidel et al. teaches/suggests a 2% amount of STPP for providing an anticalculus effective amount.
 “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (see MPEP 2144, citing e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).
Furthermore, “[w]hen the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art.” In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).

ii) Applicant argues that STPP surprisingly “helps contribute to microrobustness” (Id. 3rd paragraph).
However, STPP’s contribution to microbial robustness is not surprising in view of Robinson et al. teaching STPP (“pentasodium triphosphate”), as preferred chelating agent, wherein chelating agents “may impact the microbial robustness of the compositions” (Robinson et al. (US 2006/0134020) at p. 3-4, para. [0029]). Robinson et al. provides a showing where “[t]he addition of TSPP [tetrasodium polyphosphate] to formulations A1 and B1 provides greater microbial robustness against . . . as compared to formulations without TSPP” (Example 5, para. [0084]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612